

116 HR 1761 IH: Gun Owner Registration Information Protection Act
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1761IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Gosar (for himself, Mr. Meadows, Mr. DesJarlais, Mr. Gaetz, Mr. Hice of Georgia, Mr. Brooks of Alabama, Mr. Grothman, Mr. Collins of New York, Mr. Steube, Mr. Mooney of West Virginia, Mr. Harris, Mr. King of Iowa, Mr. Cloud, Mr. Norman, Mr. Gibbs, Mr. Gohmert, Mr. Griffith, Mr. Weber of Texas, Mr. Biggs, Mr. Massie, Mr. Budd, Mr. Guest, Mr. Bishop of Utah, Mr. Lamborn, Mr. Crawford, Mr. LaMalfa, and Mr. Duncan) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit Federal funding of State firearm ownership databases, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gun Owner Registration Information Protection Act. 2.Prohibition on Federal funding of State firearm ownership databases (a)DefinitionsIn this section:
 (1)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the United States Virgin Islands, and any other territory or possession of the United States.
 (2)State firearm ownership databaseThe term State firearm ownership database means a comprehensive or partial database of a State or political subdivision of a State that lists—
 (A)firearms lawfully owned or possessed by individuals; or (B)individuals who lawfully own or possess firearms.
 (b)ProhibitionA Federal agency may not fund or otherwise support the establishment or maintenance of a State firearm ownership database.
 (c)ExceptionSubsection (b) shall not apply to a database of a State or political subdivision of a State that lists—
 (1)firearms that have been reported as lost or stolen; or (2)individuals who have reported their firearms as lost or stolen.
				